Citation Nr: 0725200	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a service-connected 
basal cell carcinoma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that his 
service-connected basal cell carcinoma is more severe than 
that contemplated by the currently-assigned 30 percent 
rating.  He specifically maintains that scarring from this 
condition has resulted in disfigurement warranting a 50 
percent rating.  See Hearing Tr. at 2.

The veteran was initially granted service connection for 
basal cell carcinoma in a January 1999 rating decision.  A 
noncompensable rating was assigned which was subsequently 
increased to 10 percent in a May 1999 rating decision, and 
then to 30 percent in a May 2003 rating decision.  In August 
2004, the veteran again requested an increase in the 
disability rating assigned his service-connected basal cell 
carcinoma.  After a February 2005 rating decision denied the 
claim, this appeal followed.  

Before the Board can properly adjudicate the veteran's claim, 
additional development is required.  The rating criteria for 
skin disabilities were revised effective August 31, 2002.  
Because the instant increased-rating claim was filed in 
August 2004, only the revised criteria are applicable.  
Diagnostic Code 7818 under the revised rating criteria for 
the skin commands that malignant skin neoplasms such as basal 
cell carcinoma be rated as disfigurement of the head, face, 
or neck under Diagnostic Code 7800; as scars under Diagnostic 
Codes 7801-7805; or, as impairment of function.

Revised Diagnostic Code 7800 in turn provides various 
disability ratings based in large part on the number of 
"characteristics of disfigurement" present.  Under note (1) 
of Diagnostic Code 7800, the 8 characteristics of 
disfigurement are: a scar 5 or more inches (13 or more cm.) 
in length; a scar at least one- quarter inch (0.6 cm.) wide 
at widest part; surface contour of a scar elevated or 
depressed on palpation; a scar adherent to underlying tissue; 
skin hypo- or hyper- pigmented in an area exceeding six 
square inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39-sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39-sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39-sq. cm.).

While application of Diagnostic Code 7800 clearly requires 
consideration of the eight characteristics of disfigurement 
outlined immediately above, the medical evidence of record 
does not contain adequate information to address them.  
Although a VA dermatology examination was conducted in 
January 2005, the report of this examination does not outline 
the dimensions of a single scar or lesion resulting from the 
veteran's basal cell carcinoma.  Such is necessary to 
adequately address the requirements of Diagnostic Code7800 
(as well as the rating criteria for scars outlined in 
Diagnostic Codes 7801-7802).  The remainder of the medical 
evidence also does not provide this crucial but missing 
evidence.

Moreover, the January 2005 VA examination only addressed four 
scars on the veteran's torso resulting from a basal cell 
carcinoma excision surgery performed in June 2004.  The 
record, however, indicates that the veteran has had multiple 
excision surgeries over the years involving more scarring 
than the four scars identified in the January 2005 VA 
examination report.  Recent treatment records from the Miami 
VA Medical Center suggest that the veteran's basal cell 
carcinoma has resulted in as many as nine scars, including 
those on the head, chest, and back.  This appears consistent 
with the veteran's medical history which includes excision 
surgeries involving the chest, right forehead, and left 
temple area.  Evaluation of any scarring on the veteran's 
head and face is of particular importance in this case, as 
Diagnostic Code 7800 specifically covers scarring in those 
areas.

Diagnostic Code 7800 also requires other significant 
information beyond scar dimensions.  Consideration of scar 
elevation, depression, adherence, texture, and pigmentation 
is also necessary.  This information, however, was largely 
absent from the January 2005 VA examination report.

Note (3) of Diagnostic Code 7800 also requires that 
unretouched color photographs be taken into consideration 
when considering the characteristics of disfigurement.  While 
the veteran submitted color photographs of his back scars 
shortly after his June 2004 surgery, no photographs of the 
remainder of the veteran's scars, including those on the head 
and face, were submitted by the veteran or taken in 
conjunction with the January 2005 VA examination.

Because the medical evidence currently of record is 
inadequate to properly rate the veteran's basal cell 
carcinoma under the revised rating criteria for the skin, 
remand of the case is in order to obtain an additional 
examination which more clearly outlines the severity of the 
veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected basal 
cell carcinoma residuals.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should include the measurements of 
each scar and/or lesion resulting from 
basal cell carcinoma.  Any elevation, 
depression, adherence, tissue loss, or 
variation in pigmentation or texture 
should be noted.  Color photographs of 
any scarring or lesions should also be 
taken and associated with the veteran's 
claims file.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



